DETAILED ACTION
1.          Claims 5-11 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Election/Restrictions
4.          Applicant’s election of claims 5-11 in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.          Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021.

Claim Rejections - 35 USC § 112
6.          The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 5 recites “performing a déja vu on the source global port number at the second stack segment”. It is unknown and unclear what is meant by performing déja vu on a port number. The originally-filed disclosure does not sufficiently provide a definition in such a way as to provide one skilled in the art an interpretation to perform déja vu on a port number.
     b) Claims 6-11, dependent upon claim 5, do not satisfy the deficiencies of the rejected base claim and are also rejected.
     c) Claim 10 recites “performing a déja vu check using the intermediate source global port number and the intermediate destination global port number”. It is unknown and unclear what is meant by performing déja vu on a port number. The originally-filed disclosure does not sufficiently provide a definition in such a way as to provide one skilled in the art an interpretation to perform déja vu on a port number.
     d) Claim 11, dependent upon claim 10, does not satisfy the deficiencies of the rejected base claim and is also rejected.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.         Claims 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2014/0115137 A1 to Keisam (hereinafter “Keisam”).
            Regarding Claim 5, Keisam discloses a method of transmitting a packet via a plurality of stack segments (Keisam: [0020-0021] and [0027-0029] – corresponds to a plurality switches operatively coupled together to communicate packets.), comprising: 
     receiving a native Ethernet packet (Keisam: [0020-0021], [0027-0029], [0054]- Ethernet packets are received and processed.); 
     appending a source global port number to a header on the packet (Keisam: [0073-0077] – corresponds to appending a packet with a global source index for 
     transmitting the packet and the header from a first stack segment to a second stack segment (Keisam: [0030], [0059-0064] and [0073-0077] – in several examples, a packet with an appended header is propagated through a crossbar chassis (server/switch) based on, at least, port information.); and 
     performing a déja vu on the source global port number at the second stack segment (Interpreted to correspond to using fabric header information to determine proper port as the packet is forwarded to correct input/output card. See Keisam at [0030-0032], [0059-0064], and [0073-0077].).
            Regarding Claim 6, Keisam discloses the method of claim 5, further comprising appending a destination global port number to the header on the packet (Keisam: [0073-0077] – corresponds to appending a packet with a global destination index for forwarding to a correct port, suggesting at least an address and a port number. See also [0059-0064].). 
            Regarding Claim 7, Keisam discloses the method of claim 6, wherein transmitting further comprises transmitting over a frontside stack port (Keisam: [0027-0029] – corresponds to an external network port for transmission.).
            Regarding Claim 8, Keisam discloses the method of claim 7, further comprising appending an intermediate source global port number to the header (Keisam: interpreted to correspond to a second appending of a header with port information to traverse a crossbar fabric as described in [0070-0073]. See also [0059-0064].).
Regarding Claim 9, Keisam discloses the method of claim 8, further comprising appending an intermediate destination global port number to the header (Keisam: interpreted to correspond to a second appending of a header with port information to traverse a crossbar fabric as described in [0070-0073]. See also [0059-0064].).
            Regarding Claim 10, Keisam discloses the method of claim 9, further comprising performing a déja vu check using the intermediate source global port number and the intermediate destination global port number (Interpreted to correspond to using fabric header information to determine proper port as the packet is forwarded to correct input/output card. See Keisam at [0030-0032], [0059-0064], and [0073-0077].).
            Regarding Claim 11, Keisam discloses the method of claim 10, further comprising removing the header prior to transmitting the packet from the second stack segment (Keisam: [0063] – removing the header takes place before forwarding to external device.).

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2015/0036479 A1 to Gopalarathnam at [0029];
US PGPub 2015/0350111 A1 to Xiu et al. at claims 1, 14, and 15;
US PGPub 2016/0359641 A1 to Bhat et al. at [0003-0004], [0015-0017], [0024], [0045], [0049];
US PGPub 2017/0085622 A1 to Gopinath et al. at [0058], [0074], [0088], [0102], [0104], [0107], [0109-0111], [0133-0139], [0212-0222], [0250], [0283];
US PGPub 2018/0176118 A1 to Adler et al. at [0029], [0057-0058], [0071], [0103].

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 17, 2022